Citation Nr: 1602503	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  10-35 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for chronic prostatitis.

2. Entitlement to service connection for a neurological disorder, left hip.

3. Entitlement to service connection for a neurological disorder, right lower extremity.

4. Entitlement to service connection for a neurological disorder, left lower extremity.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to September 2008. 

This case is before the Board of Veterans' Appeals (Board) from a June 2009  rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)         in Muskogee, Oklahoma.  A Decision Review Officer (DRO) hearing was held September 2010.          

The June 2014 Board decision denied claims for service connection for chronic prostatitis and neurological disorders of the left hip and legs (along with several other issues), while claims for service connection for chronic sinusitis and bursitis right hip were remanded to the Agency of Original Jurisdiction (AOJ).  The Veteran appealed the claims denied to the U.S. Court of Appeals for Veterans Claims (Court), which approved a September 2015 Joint Motion for Remand that remanded the claims on the title page back to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As directed in the Joint Motion for Remand filed with the Court, more detailed medical examination is needed on whether the Veteran has chronic prostatitis and/or certain neurological disorders, and if so, whether they are each related to service or service-connected disability.  Re-examination is required that considers more recent evidence and information.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain the Veteran's most recent VA outpatient treatment records and associate them with the Veterans Benefits Management System (VBMS) electronic file.

2. Contact the Veteran again and request that he complete a medical authorization form permitting VA to obtain all additional relevant treatment records for the disabilities currently at issue.  Based upon his response, obtain all further records identified.  If any of the requested records are unavailable, clearly document this fact and notify                 the Veteran of any inability to obtain these records,                in accordance with 38 C.F.R. § 3.159(e).

3. Schedule the Veteran for a VA neurological examination.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

First confirm that the Veteran has one or more current neurological disorders of the left hip, right lower extremity, and left lower extremity, including but not limited to lower radiculopathy.  Then for any and all diagnosed conditions, the examiner should opine whether the disorders at least as likely as not (50 percent or greater probability) were (1) incurred during military service or are otherwise etiologically related to service; or (2) are secondary to his service-connected lumbar spine disability, and/or residuals and prior treatment from a removed pilonidal cyst (as part of what the Veteran has alleged was an improperly performed pilonidal cyst removal).  When offering an opinion on secondary service connection, consider whether already           service-connected disability both initially caused, and chronically aggravated (made permanently worse) the neurological conditions claimed.  The examiner should indicate having reviewed and considered the earlier             May 2009 VA examination report, and also records of private treatment that have since been obtained (indicating May 2007, June 2007 and July 2008 records of the Veteran's having reported low back pain and intermittent bilateral radiculopathy from sciatica).   

The examiner should include in the examination report an explanation for all opinions.  If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

4. Then schedule the Veteran for a VA urological examination for chronic prostatitis.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

Initially confirm that the Veteran presently has chronic prostatitis, or a substantially similar condition.  If so, then opine whether this disorder at least as likely as not              (50 percent or greater probability) was incurred during military service, or is otherwise etiologically related to service, taking into account also the prior May 2009 VA general examination report, and the Veteran's competent hearing testimony in 2010 that he continued to have symptoms of this claimed condition.  

The examiner should include in the examination report an explanation for all opinions.  If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

5. Then review the claims file.  If the directives specified in this remand have not been implemented, take proper corrective action.  Stegall v. West, 11 Vet. App. 268   (1998).

6. Then readjudicate the matters on appeal based upon all evidence of record.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

